Title: To George Washington from Hannah Bushrod Washington, 15 October 1797
From: Washington, Hannah Bushrod
To: Washington, George



My dear Sir
Haywood Octr the 15 [17]97

It was fully my intention to have spent part of my time whilst at my son Corbin’s at Mount Vernon, but the very day I had fixed for

   that pleasing visit, I received a melancholy letter from Col. Washington of this place informing me, that his sons had returned from Andover, & the eldest in a deep decline with a breast complaint, he intreated me to return immediat’ly to pay that attention to my dear G—son so very necessary for his comfort and convenience—Col. Washington also wrote me, the gout had attack’d himself in such a manner as to render him useless to his child, & feared that they would both suffer in my absence[.] with a distressed mind I set off next morning & got here as expeditiously as possible—I had the pleasure of finding Col. W——n much better than I expected, but Augustine was & still is extremely emaciated & sick—he is attend’d by two physicians of great eminence, how far they may succeed God only knows—My own unhappy anticipation leads me not to flatter myself —I may with truth say that the greatest part of my time for many sad years past, has been spent in the chamber of sickness and death—the repeated griefs which I experience are in some degree mitigated by reflecting that I have been & still am useful to those I love and (perhaps) am answering the purpose for which I was made.
Be assured my dear Sir as soon as I can command as much time, I shall with the highest heart felt satisfaction pay you & my sister a visit—& that you may both long—long injoy every gift of bountious Heaven ardently prays My dear Sir Your very Affe. relation & obt Humbe Servt

Hannah Washington

